DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-12 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 

Correction of the following is required: 

The claims call for the limitations comparator and identifier in claim 1, specifier in claim 2, user setting device in claim 3, and updater in claim 7. The specification fails to provide clear support for said terms. In other words, the specification does not allow the meaning of the terms in the claims to be ascertainable by reference to the description. To overcome this objection, applicant should:

(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 

See 112 section below for more details, and MPEP, 37 CFR 1.75(d)(1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

comparator and identifier in claim 1, specifier in claim 2, user setting device in claim 3, and updater in claim 7.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 



As specifying the new food item, the stored food item, and the food item to be deleted, based on an estimation model generated by machine learning requires a mechanism or a method via which an estimation model generated by machine learning specifies the new food item, the stored food item, and the food item to be deleted, the application does not provide enough supporting details/explanation on how the claimed invention would be practice.  

As the concerns of the examiner regarding the aforementioned claimed limitation is not satisfactorily resolved, doubts are consequently raised with respect to the possession of the claimed invention at the time the invention was made.

Base on the evidence regarding the each of the wands factors listed below, the specification, at the time the invention was made, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention.

	A: Nature of the invention.
The claimed invention requires that the “new food item, the stored food item, and the food item to be deleted be specified by an estimation model generated by machine learning”. One skilled in the art would not ascertain how to practice this limitation based on the nature of the invention.

	B: The amount of direction provided by the inventor.
The claimed invention requires that the “new food item, the stored food item, and the food item to be deleted be specified by an estimation model generated by machine learning”. As the specification does 

	C: Existence of working examples.
The existence of working examples illustrating the mechanism of specifying the new food item, the stored food item, and the food item to be deleted by an estimation model generated by machine learning is lacking. As the specification does not provide the existence of at least one working example, additional instructions would be needed in order to provide one skilled in the art with the necessary information to produce a working example.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “comparator”, which is indefinite as it is unclear which particular structure the applicant is referring to as “comparator”. The specification is devoid of adequate structure for the claimed comparator. There is no disclosure of any particular structure, either explicitly or inherently, that is used as a comparator to perform comparisons. The use of the term “comparator” is not adequate structure for performing the control function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, there are many structures capable of being named “comparator”. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structure perform the claimed function. Therefore, the claim is indefinite.

The analysis above with respect to the term “comparator” also applies to the other112(f) terms found in the claims. Illustratively; identifier in claim 1, specifier in claim 2, user setting device in claim 3, and updater in claim 7.

Claim 4 calls for the limitation “wherein the user setting device is capable of receiving a setting by a user …“; which limitation is indefinite as it is unclear if the limitation following the word “capable” is actually required by the claimed invention. In other word, the scope of a device being capable of doing XYZ is different than the scope of a device being configured to do XYZ; at least because the term being configured requires the device to actually perform the recited function. 

A similar issue is found in claims 5 and 6 with the recitation “the display is capable …”.

Claim 4 calls for the limitation “wherein the user setting device is capable of receiving a setting by a user to indicate whether the new food item and the food item to be deleted are identical to each other”; which limitation is indefinite as the limitation attempts to define the subject-matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result. Note: the manner in which the user setting device receives a setting by a user to indicate whether the new food item and the food item to be deleted are identical to each other is not specified.
Claim 8 calls for the limitation “wherein the specifier specifies the new food item, the stored food item, and the food item to be deleted, based on an estimation model generated by machine learning”. It is unclear as to how the new food item, the stored food item, and the food item to be deleted, as specified based on an estimation model generated by machine learning. A review of the specification does not provide adequate written description on how this function would be practiced by one of ordinary skills in the art. According, the claim is indefinite.

Claim(s) 2-12 is/are indefinite for their dependency on an indefinite base claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Saito (JP 2003185327 A) discloses a food management system #100 that manages food items in a refrigerator #120, the food management system comprising a pressure-sensitive sensor #122 that acquires information of the food items. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.